313 S.W.3d 743 (2010)
Daniel W. LOEHR, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71341.
Missouri Court of Appeals, Western District.
July 6, 2010.
Nancy A. McKerrow, Columbia, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., JAMES E. WELSH, and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Mr. Daniel Loehr appeals the motion court's judgment denying his Rule 24.035 motion for post-conviction relief. Mr. Loehr claims the trial court erred in denying his claim for jail time credit.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).